             CASE 0:20-cv-01837-WMW-HB Document 10 Filed 09/02/20 Page 1 of 4
      Case: 0:20-cv-0L837-WMW-HB Document #:3-L Date Filed: Ogl25l2020 Page 1 of 1

TO:

                 Register of Copyrights                                                             REpoRr oN                rHE
                                                                                                                            '"18eB\/ [/I
                                                                                                                                                            EI
                  U.S. Copyright Office                                                     FILING ORDETERMINATION        OFAN
               l0l Independence Ave. S.E.                                                                 A.CTION OR APPEAL  jAF"i g
              Washington, D.C. 20559-6000                                                           REGARDINGACOPYRIGHT SEF                                O

                                                                                                                                        CLERK, U,S, DIST            TCO
                                                                                                                                                                 :[/N
     In compliance with the provisions            of l7 U.S.C. 508, you are hereby advised that a court action or appeal has been filed
on the following copyright(s):


       Xu.tto*             flepprel                                  'Wi#?i#W) otfr;4 Gu,t
DOCKETNO                       DATEFILED
                                                    '
                                                                               anerola
                                                                         D;s/n>+ dfn)                           $tui
0: )0   -c!.  o- LB'l
?L^tN'FF\',"J '.w
                                     r/ae         /*a                gb Pioaa8oi,e4-ftreej -fulf. tao S);//"^,1 n"'t
                                                                         "n';i'ha, I Loonafl; /t'lianerot4
                                                                         DEFENDANT
                   /'/r-hc("n ra                                                   I                             ^n
                                                                                  rnoi'u,"id 4aft; 4Jtco, /ac.) Kt7ft
                                                                                  7t) rns/-rv) KaRt:.
        COPYRIGHT                                          TITLEOFWORK                                                     AUTHORORWORK
     REGTSTRATION NO.

t                                    ht      - t/Satcie d,d noT- "                                               N" ne
                                     tV o n e-             ria".bLf
                                               -P"-
       Mone                                                  ^/'r4;i
2
                                                             "Ja          tiqn'/             a/

3                                                                                                                            RECIHIVED
                                                                                                                                       HV INAII
4
                                                                                                                               OEtr V 6"       LALW
)
                                                                                                                                sT. pAU[_. MN
      In the above-entitled case, the following copyright(s) have been included:
)ATE INCLUDED                  INCLUDEDBY
                                          D Amendment I Answer                               fl   Cross   Bill        I    other Pleading

         COPYRIGHT                                         TITLEOFWORK                                                     AUTHOROFWORK
      REGISTRATIONNO.

 I

a


3


     In the above-entitled case, a final decision was rendered on the date entered below. A copy ofthe order orjudgrnent
together with the written opinion, if any, of the court is attached.
       ATTACIIED                                            IWRITTEN OPINTON ATTACHED                                            ,TE


            D   order fl Judgrnent                          I            D
                                                                             ".t
                                                                                        E   No




                                                                2) Upon {iling ofdocunent adding copyright(s)'        3) Upon termination   ofac(on,
                  l) Upon initiation of acrion,
                    mail copy to   RegisterofCopyrights            mail copy to RegisterofCopyrights                      mail copy to Register of Copyrigltts
DISTRIBUTION:
                  4) In the event ofan appeal' fotlvard copy to Appellate Court                   5) Case File Copy                                    !\ED
                                                                                                                                          SEP 0        22020qi
                                                                                                                                   U.S. DISTRICT COURT ST. PAUL
         CASE 0:20-cv-01837-WMW-HB Document 10 Filed 09/02/20 Page 2 of 4




Search for Rusco is no results.


From
https ://cocata loe. loc.gov/cqi-
bin/Pwebrecon.csi?SeerEb_4re*Buseg&Search Code=FT*&PlD=YKP1W 6iDtCnHxl.hCnBlSLWCQ0dNl&
SEQ=2020083 1074852&CNT=25&H IST-=1


8ftu2a20

Copyright Catalog (1978 to present)
Search Request: Keyword = Rusco
Search Results: Displaying 1 through 25 of EL entries.


Previous t                 26        51   76       Next

 Resort results by:




#        Relevance FullTitle             Copyright Number Date
t1I
       *{0     Reporter at large : dateline : Pyramid Lake, Nevada I A. J. Liebling; edited, with an
update by ElmerR. Rusco. TX0005158410 2000
I2I
       *{' Benchmarks of character and way of life : the acquisition of Rancho San Rafael Regional
Park. TX00M935183        1998
I3I      '**    Picture perfect software : alphabetized source   list.  TX0003298599 1990
I4I      't't   Casi-Rusco 1800, version 1.0. 1X0OO2672750 1987
l5l      *'r'   CASI-Rusco     1800.    TX0002658357 L988
t5I      *'r    Computer Application Systems, Inc., cash box file : A.ASM : initialization and task polling.
        TX0002658356 1989
1.7  | **       Casi-Rusco 1600 version L.01. TXO002658087 L989
I8   ] 'r*      Homewatch : a way to protect your home and your neighbors' homes from thieves and
burglars / by Russell P. Coleman.       TX0000355522 7979
I9   I {'{'     Comparative symbolism of the transformation process / Lea Rusco. fi0000205629
         L978
[ 10 ]   **       Idon't wanna. 5Ru0@61.16L1 2005
I 11 I   'r'i*    Price of life. SRu000154150 1989
It21     '&'&     Give to me. SRU@0153794 L989
[ 13 ]
         **       Hiking North Manitou lsland : sights, sounds and history.      PA0001003748 2000
[ 14 I
         *'N      Open space : key, A / words & music Patricia L. Rusco[ni] PAu000137224 L979
t 15 I
         :rt'     CASI-RUSCO 1800 version 1.0; alternative title CASI-RUSCO 1800 access control system
version 1.0/TX    2672-750. V2532P5L9 1990
[ 15 ] 'tr'*                         titles. V2353P054
                  Cast sales brochure & 10 other                           L988
tL7 | *{'         Better With Tlme, et al. SRu00LL58A52 2OL4
I 181 'r"F        UNDER A PAINTED SKY, et    al. SRu@1L56880 2014
[ 191 'r*         BETTER WITH TIME, et    al.    5Ru001155059 20t4
I 20I '|r'*       Bigfoot Blues, et   al.  5Ru001152962 2014
[ 21 I 'F*        Two for the price of  one.     PAuO03707496 2Ot3
I22l 'k'8         Butterflies, et   al.    PAu003701342 2OL3
      CASE 0:20-cv-01837-WMW-HB Document 10 Filed 09/02/20 Page 3 of 4




123            DO fT AGAIN, et  al.SRu0010581-57 2Ot2
124            MOONLfGHT DANCE, et    al.SRu001067977 2A12
       {.*     I'm a Worm and   lcan... FLY!!! TX0007139830 2008
[2s

Resort results by:
              CASE 0:20-cv-01837-WMW-HB Document 10 Filed 09/02/20 Page 4 of 4




Search for Loonan is no results.


From
htlp s /&oeajalqs.
          :        galrbs -
                        I   o c.         i



binlPwsbreeen.csi?Search Ars=Rusco&Search Code=FT*&PlD=YKPlW 6iDtCnHxlhCnBl6LWCQ0dNI&
SEQ=2020083 L074852&CNT=25&H IST=1


8l3LlZO2O

Copyright Gtalog (1978 to present)
Search Request: Keyword = Loonan
Search Results: Displaying 1 through 25 of 3L entries.

Previous L                             26    51      76       Next

    Resort results by:



Resort results by:




#             Name (NAIL)          <   FullTitle     Copyright   Number      Date
I 1l          LOONAN, DENNI$            1.949-       LIFE   ARTlsT.
                                                                  PAu003551390 2008
I2I           Loonan,   Elizabeth            Grandmother's memories / Elizabeth Loonan ; ill. by Jane Kendall.
              D(0005:14L460 2000
t3    ILoonan, Patrick T.,              1955-
                                       Patrick Loonan work. PAu002082343 L996
I4    ILoonan, Tom 44th Western New York Exhibition : July L8 through August 30, t992/ editor,
Mary Cochrane; all photos., unless othenpise noted byTom Loonan. TX0003435162 L992
t5    ILoonan, Cyan Dalore Knips,               1954-
                                               Cyan's Letter of love I [Cyan Dalore Knips Loonan]
              TXu000479742 t99L
I6I           Loonan, Michael Paul,          1965-   Michael Loonan-volume three. SRU@0216374 L99L
17 I          Loonan, Patrick T.,       1955-
                                            Today I will         walk.
                                                                     PAu0015672CI9 1991
I8 I          Loonan, Peggy Bricker, 1955- Teenage housecleaning clinic / by Peggy Bricker Loonan.
              TXu000478031 1991
t9I           Loonan, Cyan Dalore Knips,        1954-
                                                    Cyan's letter to her mother / [i.e. Cyan Dalore Knips
Loonanl              TXu000414606 1990
 10 I         Loonan, Michael, L965- Young urban sheep. SRu000L73753 1990
    L1        Loonan, Patrick T.,       1.955-
                                            In the house of the         Lord.PAu001334449 1990
    L2        Loonan, Michael Paul, 1965- Michael Loonan-Various songs.5Ru000154199 1989
    13        Loonan, Patrickl 1955-Beforethefiredies. SRu00015662O L989
    14I       Loonan, Michael Paul,1955- Graduation: suite one. SRu00OI47367 L988
    15 ]      Loonan, Michael Paul, 1965- Graduation : suite two. 5Ru000147365 L988
    16I       Loonan, Michael Paul,1955- Michael P. Loonan: vol.             one.
                                                                             SRu000L27194 1988
    L7l       Loonan, PatrickThomas, 1955- Saytwo: pt. l. 5Ru000059049 1985
    18I       Loonan, Pat Shepard, 1939- Boundry water trio. VAu00@26423 1981

    Resort results by:
